Citation Nr: 0526365	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-03 199	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative left shoulder scarring with left shoulder pain and 
tenderness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran's case was remanded for 
additional development in July 2003.  It is again before the 
Board for appellate review.

The RO has awarded a 10 percent rating based on surgical 
scarring of the left shoulder.  The decision below confirms 
the 10 percent rating and awards a separate 10 percent rating 
for joint pain and weakness (30 percent currently shown minus 
20 percent shown prior to the March 1990 surgical procedural 
for which 38 U.S.C.A. § 1151 benefits have been granted).


FINDINGS OF FACT

1.  The veteran's left shoulder disorder disability prior to 
his surgery in March 1990 was manifested by functional losses 
that equated to a disability tantamount to range of motion 
limited to the shoulder level.

2.  The veteran's left shoulder disability has been 
manifested by limitation of motion with pain, weakness, and 
fatigability since the surgery.  The additional factors of 
pain, weakness, and fatigability equate to a disability 
tantamount to range of motion limited to 25 degrees from the 
side.

3.  The decrease in range of motion and increase in chronic 
pain, weakness, and fatigability, represent an increase in 
disability beyond the original condition.

4.  The veteran's left shoulder surgical scar is superficial 
and tender to palpation.  The scar measures 4-inches by 1/2-
inch.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the current 
10 percent rating for post-operative left shoulder scarring 
have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.22(a), 
4.22, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7804, 
7805 (2004).

2.  The criteria for a 10 percent evaluation for limitation 
of motion with functional losses of the left shoulder as a 
result of surgery at a VA facility in March 1990 have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.322(a), 
4.7, 4.22, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's claim for a higher rating stems from surgical 
treatment provided to him in March 1990.  The veteran 
underwent surgery on his left shoulder at the VA medical 
center (VAMC) in Portland, Oregon, on March 12, 1990.  The 
veteran's diagnoses at the time were left shoulder 
impingement syndrome with rotator cuff tear (large) within 
the supraspinatus tendon, and acromioclavicular (AC) 
arthritis.  

The Board notes that the various treatment records and VA 
examination reports record measurements for the veteran's 
internal and external rotation.  However, the measurements 
are not uniform in that they do not present the results in a 
format used to rate disabilities as required by Plate I, 
38 C.F.R. § 4.71 (2004).  Because of this, most of the 
measurements are not reported in this decision as they are 
not helpful in the context of the rating criteria to be used 
in evaluating the veteran's level of disability.

There are limited medical records for the period prior to the 
veteran's surgery.  Records for his period of hospitalization 
in March 1990 show that the veteran had active flexion to 90 
degrees and abduction to 80 degrees.  He was said to have 
passive forward flexion to 140 degrees and abduction to 150 
degrees by way of a typed progress note dated March 12, 1990.  
The veteran's main complaint was pain with overheard 
activity.  He had no significant complaints of weakness.  The 
physician noted that x-rays of the left shoulder showed a 
bony spur on the underside of the acromion, as well as mild 
arthritis of the AC joint.  It was suspected that he had a 
rotator cuff tear in addition to bony impingement.  The plan 
was for the veteran to undergo a Neer acromioplasty, and 
probable Mumford distal clavicle resection.  

The March 1990 operative report indicates that the veteran 
had a left shoulder Neer acromioplasty, Mumford distal 
clavicle resection, and inspection of the rotator cuff.  The 
report said that there was a 5-centimeter (cm) long tear in 
the rotator cuff.  The cuff was said to be repairable, 
although it would have been difficult, but it was not 
repaired because the veteran had been randomized into the 
"nonrepairable group".  There was no indication of any 
difficulties encountered during the surgery.

The hospital summary noted that the veteran had injured his 
shoulder in the past.  He had experienced pain since that 
time.  The pain increased with activity and was to the point 
where the veteran was continually uncomfortable and had 
trouble sleeping.  The summary reported that the veteran had 
abduction to 160 degrees.  Although it was not stated, this 
appears to be a pre-surgery measurement.

Subsequent to his discharge from the hospital the veteran was 
seen in the orthopedic clinic in April 1990.  He was said to 
have forward flexion to 110 degrees without pain, and 
abduction to 100 degrees without pain.  The veteran's 
surgical wound was said to be healing well and his sutures 
were removed.  However, a physical therapy (PT) note, from 
that same time, said that the veteran had no active forward 
flexion, and abduction only to 69 degrees.  A PT note from 
May 1990 reported that the veteran had forward flexion to 145 
degrees and abduction to 110 degrees.  He still complained of 
pain in the left shoulder.  A September 1990 orthopedic 
clinic note said that the veteran was doing somewhat better 
than before surgery but still had pain in the left shoulder.  
The veteran was said to have forward flexion to 75 degrees 
actively, and to 160 degrees passively.  The physician said 
that this was a fair result from the surgery, with continued 
pain that was secondary to rotator cuff tear.  The physician 
noted that the tear was not repaired because of the protocol.  

The veteran was seen in the orthopedic clinic in October 
1991.  He was noted to have forward flexion to 90 degrees and 
abduction to 70 degrees with active motion.  The examiner 
said that the veteran had flexion and abduction to 180 
degrees with passive motion.  The veteran was noted to have 
pain, chronic impingement, and recurrent effusion.  He was 
given a steroid injection.  An orthopedic clinic note, dated 
April 15, 1992, noted that the veteran had continued 
complaints of left shoulder pain and decreased motion.  The 
examiner said that the veteran had minimal use of the left 
shoulder but was right handed.  The examiner said that the 
veteran had flexion and abduction to 30 degrees with active 
motion but had movement to 180 degrees for both with passive 
motion.  The assessment was chronic impingement and rotator 
cuff tear of the left shoulder with minimal useful range of 
motion.  The examiner noted that the veteran had received 
three steroid injections, at six month intervals.  He was 
going to reduce the interval to every three months to see if 
there would be improvement.  The examiner further noted that, 
if the veteran wanted to risk surgery, he would have to be 
cleared by "medicine."  Consideration would be given to see 
if he had a repairable tear or consider a repeat 
acromioplasty.

An orthopedic clinic entry, dated in July 1992, said that the 
veteran had a permanently disabling left shoulder problem.  
The examiner said the problem was a rotator cuff tear that 
would likely be extremely difficult [to repair], and the 
failure rate would be significant.  The entry also noted that 
the veteran was a very poor surgical candidate.  The examiner 
said that they had opted for conservative care.  The examiner 
said that the veteran's left shoulder problem significantly 
affected his ability to perform his activities of daily 
living (ADLs).  The veteran was seen again in August 1993.  
At that time, the veteran was said to have abduction to 45 
degrees.  He was to have computerized tomography (CT) of the 
left shoulder.  However, there is no indication in the 
remaining records that the CT scan occurred.

The RO initially denied the veteran's claim in June 1995.  
The RO determined that there was a disability involving the 
left shoulder but that it was not the result of VA medical 
treatment or surgery.  The RO determined that there was a 20 
percent disability involving limitation of motion of the left 
shoulder.  The disability was styled as chronic impingement 
and rotator cuff tear of the left shoulder, status post March 
12, 1990, Neer acromioplasty with Mumford distal clavicle 
resection and inspection of the left rotator cuff.

The veteran's case was originally remanded in February 1997.  
The purpose of the remand was to afford the veteran a VA 
examination to determine what additional disability, if any, 
could be attributed to his left shoulder surgery in March 
1990.

The veteran was afforded a VA examination in November 1997.  
The examiner noted that the veteran was right handed.  The 
veteran said that his pain started with an injury when he 
fell while fishing in about 1990.  The veteran had surgery 
with VA in 1990 that was not helpful.  The veteran said that 
his pain and tenderness had been somewhat worse since the 
surgery.  The right shoulder had surgery for rotator cuff 
problem in the 1980s and had a pretty good result.  The 
examiner said that the left shoulder surgery involved 
removing part of the clavicle and doing an acromioplasty.  A 
large rotator cuff tear was not repaired.  This left shoulder 
surgery had not been helpful, and the pain and tenderness had 
been somewhat worse since the surgery.

The veteran complained of pain and tenderness at the 
trapezius muscle, and at the shoulder joint.  About half of 
the pain was in the trapezius muscle and about half was at 
the shoulder joint.  The left shoulder also felt weak.  Both 
shoulders tired easily, worse on the left.  Sleeping was only 
fairly good, partly bothered by left shoulder pain.  The 
veteran said that the most bothersome health problem in the 
last three months was left shoulder pain.  The second worst 
problem was poor sleep.  

On physical examination, the examiner said that the veteran's 
muscle condition was average for his size and age.  
Cooperation was very good.  Shoulder motion was the same 
actively and passively.  The examiner said that both 
shoulders had loss of motion.  The ranges of motion were 
given as forward elevation 120/95, and abduction 100/90.  
Pain with movement was minimal on the right, and was 
moderately bothersome on the left.  Rotator cuff function was 
only fair at both shoulders, somewhat worse on the left.  
With the arm abducted 90 degrees, external rotation is 80/90 
and internal rotation is 50/50.  Both shoulders had well-
healed surgical scars.  The surgical scar on the left was 
medial to lateral.  A part of the clavicle was removed from 
both shoulders and this was palpable.  There was tenderness 
at the left shoulder only that involved the trapezius muscle, 
AC joint, acromion, and greater tuberosity.  X-rays showed 
that the lateral end of the clavicle had been surgically 
removed, leaving a gap between the clavicle and acromion.  
The acromion had a normal appearance.  The left shoulder had 
a moderate amount of degenerative arthritis at the 
glenohumeral joint.

The examiner's assessment was that the veteran was status 
post surgical treatment of the left shoulder.  The surgery 
was not helpful.  The veteran continued to have chronic pain 
at the trapezius muscle and at the glenohumeral joint.  The 
examiner said that continuing trapezius muscle symptoms were 
diagnosed as chronic muscular strain.  Moderate degenerative 
arthritis, continued loss of rotator cuff tendon, and some 
bothersome scarring were also present.  The examiner said 
that the veteran's left shoulder pain was probably 
significantly increased by chronic tension and/or depression.

In regard to whether the veteran incurred any additional 
disability from his surgical treatment the examiner said that 
the veteran's worst complaint seemed to be that he expected 
to be better with the surgery and he was not improved by the 
surgery.  In addition, he had some increase in pain and 
tenderness compared to before surgery.  The examiner added 
that, to take the various specific problems one at a time, 
the veteran did have loss of motion at the left shoulder and 
this was probably the same as it would be if he had not had 
surgery.  The examiner said that the best sort of surgical 
result would result in better motion than the veteran had, 
but his present motion was typical for a post-surgical 
result, and the right shoulder had similar motion.  The 
feelings of weakness and easy fatiguing were essentially the 
same as they would be without the surgery.  With a large 
rotator cuff tear, the veteran would have major problems with 
strength, even if he had not had surgery.  The pain and 
tenderness were associated with complaints that these were 
worse since the surgery.  The examiner said that it was 
reasonable that these would be worse.  The surgery had 
created some scarring.  It had changed the anatomy of the 
bone somewhat.  He said that debridement of a torn tendon 
might create some increase in the impingement with the 
acromion.  In other words, various surgical factors could 
reasonably be associated with some increase in pain and 
tenderness.  He said that if he were asked to put a symbolic 
loss of motion to represent the various problems of fatigue, 
pain, and tenderness, he would suggest that a 20 percent loss 
of motion in all of the various motions would adequately 
represent these difficulties.  

The examiner said that he was asked to comment on whether the 
increased symptoms from surgery were related to the surgery.  
He said that the veteran would probably be basically the same 
without the surgery, except that he might have somewhat less 
pain and tenderness.  This increase in pain and tenderness 
was a direct result of the surgery because of changes to the 
bones and because of postoperative scarring.  He said that it 
was important to note that the veteran would have a rather 
poor left shoulder even if he had not had surgery.  The 
examiner said that if he were asked to put a percentage on 
the present situation regarding the origin of the present 
symptoms, he would say that 80 percent of his present 
symptoms of various sorts would be inevitable, considering 
the nature of his problem and he would have these with or 
without the surgery.  He opined that 20 percent of the 
veteran's present difficulty represented a worsening of the 
situation by postoperative scarring and by changes in bone 
structures.

The examiner noted that he had asked the veteran if his 
shoulder was worse.  Initially, the veteran said it was not 
any worse by the surgery.  In response to further 
questioning, he then said that what he thought was worse was 
that there was some increased pain and tenderness.  He also 
said that his biggest disappointment had been that the 
shoulder was not improved by the surgery.  He had had a 
similar surgery on the right side and it had a rather good 
result.  He was very disappointed when the left shoulder did 
not turn out as well.  The examiner said that the failure of 
the left shoulder to be improved by surgery was inherent in 
the nature of these shoulder problems.  Surgery frequently 
was not helpful, and some of the patients are worsened by the 
surgery.  He said that about 20-30 percent of the patients 
tend to be worse after the surgery than they were before.

The examiner also said that there may be a question about not 
repairing the rotator cuff.  The veteran was apparently part 
of a study regarding the treatment of large tears of the 
rotator cuff.  The examiner said that it had been found by 
various well-known shoulder specialists that with large tears 
it can frequently work out better to not repair the tendon.  
This type of surgery involved improving the general joint 
structure as much as possible, not repairing the torn tendon, 
and then getting motion going early.  He said that the 
results from this treatment could be quite good.  The 
examiner noted that the results of the study being done at 
the VA had not been reported to his knowledge.

The RO found that the veteran had incurred additional 
disability as a result of the March 1990 surgery by way of a 
rating decision dated in February 1998.  The veteran was 
awarded compensation for bothersome scarring, and chronic 
left shoulder pain and tenderness.  A 10 percent evaluation 
was assigned, effective from the date of claim of July 30, 
1992.  The 10 percent rating was assigned on account of the 
scarring.

The veteran disagreed with the 10 percent rating assigned.  
He perfected his appeal in January 2000.  The veteran 
submitted three color photographs with his appeal.  The 
photographs depict the veteran in an undershirt with bare 
shoulders, with two pictures of the left shoulder and one of 
the right shoulder.  The photographs do not provide a clear 
picture of the left shoulder surgical scar and are not of 
such clarity as to show any evidence of atrophy or other 
obvious abnormality.

The veteran's case was remanded again in March 2001.  The 
Board found that the November 1997 VA examination report did 
not adequately address the question of what, if any, 
additional disability resulted from the March 1990 surgery.  
The case was remanded for another medical opinion.  In 
addition, the veteran was to be provided with the necessary 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).

The VA examiner from November 1997 provided an addendum to 
his report in June 2001.  He noted that his report was 
prepared based on the claims file and his prior 1997 
evaluation.  

The examiner noted that his 1997 report gave a history of 
left shoulder symptoms being worsened by a surgery with the 
VA in 1990.  He said that the veteran's left shoulder pain 
was about one-half at the trapezius muscle and one-half at 
the glenohumeral joint.  He noted that both shoulders had had 
previous surgery.  The right shoulder had turned out pretty 
well.  He said that the veteran's complaints about the left 
shoulder seemed to be mainly that it did not work out as well 
as the right shoulder.

The examiner said that the veteran had subjective feelings of 
weakness, easy fatigue, and impaired coordination at the left 
shoulder.  Flare-ups with activity bothered the left 
shoulder.  These flare-ups happened most days.  They happened 
with any type of manual activity.  The veteran said that 
resting for 20 minutes usually gave some improvement.  The 
examiner noted that left shoulder surgery in 1990 was not 
very helpful and perhaps made the veteran a bit worse.  He 
noted that both shoulders involved resection arthroplasty of 
the AC joint and acromioplasty.  A rotator cuff tear on the 
left was not repaired.

The examiner referred to the ranges of motion measurements in 
his 1997 report.  He said he had made comments about pain and 
tenderness.  He noted the left shoulder motions at that time 
were elevation to 95 degrees, and abduction to 90 degrees.  
He also noted that x-rays showed that the lateral end of the 
clavicle had been resected as part of the resection 
arthroplasty at the acromioclavicular joint.  The acromion 
had a normal x-ray appearance bilaterally.  There was some 
degenerative arthritis at the glenohumeral joint.

The examiner noted that his 1997 report contained two 
diagnoses.  The first related to the left shoulder.  He said 
that the trapezius muscle pain was diagnosed as chronic 
muscular strain.  The glenohumeral joint pain and loss of 
motion were diagnosed as chronic synovitis, degenerative 
arthritis, loss of rotator cuff function, and bothersome 
scarring.  He also said that the second diagnosis had to do 
with factors that probably worsened the symptoms covered in 
the first diagnosis.  

The examiner provided additional comments.  He said that the 
claims file was available and it was again reviewed.  Remand 
instructions were reviewed, as was his 1997 report.  He said 
that he reviewed his comments from his prior report.  He said 
that the veteran's subjective symptoms and flare-ups were 
covered in his report of 1997.  In case they could be used at 
the present time, a 25-degree decrease in the forward flexion 
of the left shoulder would represent subjective symptoms.  A 
15-degree decrease in the flexion of the left shoulder would 
represent flare-ups.  

He noted that the Board remand had asked for a symbolic loss 
of motion to represent the worsening by surgery.  He further 
noted that the remand said specifically to have this symbolic 
loss of motion represent the surgical scarring.  The examiner 
said that, in his 1997 report, he had suggested a 20 percent 
decrease in each of four motions at the left shoulder.  He 
said that a percentage decrease had not been accepted by RO, 
so he proposed the following losses of motion in degrees.  
For this symbolic loss of motion to represent worsening 
because of surgical scarring at the left shoulder, he 
recommended a 20-degree decrease in internal rotation, a 20-
degree decrease in forward elevation, and a 20-degree 
decrease in abduction.

Associated with the claims file are additional VA treatment 
records for the period from January 1990 to May 2005.  The 
records reflect the veteran's continued complaints of left 
shoulder pain.  No specific treatment was provided for the 
complaints.  The veteran did receive an occupational therapy 
assessment as part of a period of hospitalization in February 
2004.  There are ranges of motion reported for the veteran's 
left shoulder.  However, it is not certain exactly what 
values were reported for the actual motion.  Accordingly, the 
Board takes notice of the assessment and will accord due 
weight to the evidence in analyzing the veteran's claim.

The veteran's case was again remanded by the Board in July 
2003.  The remand was due, in part, to allow for the 
evaluation of the veteran's disability in light of a change 
in regulations used to evaluate disabilities involving the 
skin.  The veteran was to be afforded a new VA examination to 
provide information as requested in the remand.

The veteran was afforded a VA examination in January 2005.  
The examiner noted that the veteran's records were not 
reviewed as part of the examination.  The veteran said that 
he had surgery, but did not have any idea of what kind of 
surgery he had, on his left shoulder.  The veteran said he 
had never been able to use his left arm after the surgery.  
The veteran said that the scar itself was not the problem.  
The problem was inside of his shoulder, and he pointed to the 
glenohumeral region.  The veteran said that he had pain with 
all movement, and he could not move his left shoulder.  The 
examiner said that the veteran was right-hand dominant so he 
could still function but he had learned to adapt.  The 
veteran denied that the scar restricted his range of motion.  
He said that he had pain 24 hours a day, pain with all 
activity.  He could not sleep on the left shoulder.  He said 
he was used to the pain and used his right arm for 
everything.  The veteran attempted to lift his left arm with 
the use of his right arm.  He stated that he had lifted it as 
high as it would go.  The examiner said that this was to 70 
degrees; actively he does less than this.  He denies any 
history of dislocations or subluxations.  The examiner noted 
that when he specifically asked about the scar, the veteran 
said that the scar was not the problem.  The veteran stated 
that the scar was minimally tender to palpation, but did not 
stop him from doing anything.  He was able to eat, bathe, and 
groom himself, and help his wife daily.

The examiner reported that the veteran's surgical scar on the 
left shoulder as a four-inch scar that ran horizontal just 
inferior to the clavicle.  This was also seen with a slightly 
elevated clavicle with the distal clavicle resection 
surgically.  There was also a minor elevation with soft 
tissue bulge over the distal acromion, but not associated 
with the scar.  The scar itself had no superficial skin 
changes.  There was no discoloration or drainage from the 
scar.  The scar measured 4-inches by 1/4 inches, and was very 
slightly hypopigmented compared to the rest of his skin 
tissue.  The scar was superficial, with no deep tissue 
damage.  The deltoid repair underneath the scar had no 
defects.  The scar was stable.  It was minimally tender to 
palpation.  The examiner said that the veteran had 35 degrees 
of active flexion before he started to cry.  There was 70 
degrees of passive flexion, at which point the veteran again 
started to cry.  Internal rotation at the shoulder is 
unrestricted, and the scar caused no restriction in his range 
of motion.  The examiner said that the veteran was limited by 
pain in the shoulder, not the scar.  Internal rotation is 
measured at 45 degrees actively and passively, and external 
rotation is measured at 40 degrees actively and passively.  
He does have 5/5 strength for internal external rotation.  
Forward flexion against resistance was initiated at 5/5, but 
the veteran gave way to pain.  He could pull down with 
extension, and he could pull backward.  The scar did not 
restrict his range of motion.  The examiner noted that, due 
to the shoulder surgery and subsequent pain, the veteran was 
unable to perform any movements above 70 degrees.  He was 
unable to perform drop arm test, Hawkins test, apprehension 
sign, and he had no gross instability with Sulcus test.  He 
was nontender to palpation about the entire shoulder other 
than the anterior deltoid region inferior to the scar, which 
he also complained of pain.  He had a swelling lateral to the 
scar that was nontender to palpation.

The examiner's assessments were, scar, status-post left 
shoulder surgery that was superficial, not associated with 
underlying soft tissue damage, and the scar did not limit his 
motion.  The scar was 4-inches by 1/4-inch, and tender to 
touch.  The scar was stable, and there was no evidence of any 
frequency of loss of skin over the scar.  The examiner opined 
that he did not believe the scar had changed the veteran's 
ability to function at all.  The examiner also noted mild 
degenerative changes in the glenohumeral joint and post 
surgical changes confirmed on x-rays with rotator 
insufficiency seen on x-rays with superior migration.  The 
examiner said that he believed that the veteran's pain and 
loss of motion was coming from interior in his shoulder and 
not the scar at all.

II.  Analysis

The veteran originally sought entitlement to disability 
compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151 when he submitted his claim in July 1992.  The version 
of 38 U.S.C.A. § 1151 in effect at that time provided that, 
inter alia, where any veteran suffered an injury, or an 
aggravation of any injury, as the result of hospitalization, 
medical or surgical treatment, and such injury or aggravation 
resulted in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability, or aggravation were service connected.  See 
38 U.S.C.A. § 1151 (West 1991).

Disability compensation paid for additional disability, 
resulting from aggravation of an injury by VA medical 
treatment, is to be compensated as though it were a service-
connected disability.  Such compensation shall be paid for 
only the additional disability, i.e. degree of disability 
over and above the degree of disability existing before the 
aggravation by medical treatment.  See VAOPGCPREC 4-2001; see 
also 38 C.F.R. §§ 3.322(a), 4.22 (2004).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

The veteran's claim for a higher evaluation for additional 
disability as a result of his March 1990 surgery is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with the 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another diagnostic 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the initial rating decision that denied 
entitlement to benefits in June 1995 provided a disability 
rating for an impairment of the left shoulder, rated as 20 
percent disabling.  The disability was characterized as 
chronic impingement and rotator cuff tear of the left 
shoulder, status post March 12, 1990, Neer acromioplasty with 
Mumford distal clavicle resection and inspection of the left 
rotator cuff.  The diagnostic code used was 5201, a code used 
to evaluate disabilities involving limitation of motion of 
the arm.  38 C.F.R. § 4.71a (2004).  The disability rating, 
while acknowledging the existence of an impairment, listed 
the disability as not the result of surgery in March 1990. 

As noted above, the veteran was determined to be entitled to 
benefits under 38 U.S.C.A. § 1151 by way of a rating decision 
dated in February 1998.  The RO rated the veteran's 
disability by using Diagnostic Code 7804.  Diagnostic Code 
7804 relates to disabilities involving scars.  See 38 C.F.R. 
§ 4.118 (2004).

The RO has indicated, by use of a hyphenated code-5299-7804 
that the veteran's disability is comprised of both orthopedic 
and skin components.  The RO has also characterized the 
disability as including bothersome scarring with left 
shoulder pain and tenderness, suggesting that the shoulder 
pain and tenderness originates from musculoskeletal 
disability other than the scarring itself.  In that regard, 
the veteran's orthopedic impairment relates to his left 
shoulder, his minor extremity.  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for a limitation of motion of the minor arm where motion is 
limited to shoulder level, or to midway between the side and 
shoulder level.  A 30 percent rating is for consideration 
where the motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.  

The evidence of reliable, status-post surgical range of 
motion measurements in this case comes primarily from the 
November 1997 and January 2005 VA examinations, respectively.  
The records from March 1990 reflect that the veteran was 
limited to approximately 90 degrees of active flexion and 80 
degrees of active abduction at the time of his surgery.  This 
was recorded in the March 12, 1990, typed progress note.  

The veteran experienced some temporary improvement in his 
range of motion after surgery as indicated in the outpatient 
records.  However, in September 1990 he was noted to have 
only a fair result from his surgery and continued pain that 
was secondary to the un-repaired rotator cuff tear.  The 
veteran required steroid injections in order to try and 
improve his range of motion and reduce his level of pain.  An 
orthopedic clinic note from April 1992 said that the veteran 
had a chronic impingement and rotator cuff tear with minimum 
useful range of motion of the left shoulder.  The veteran's 
active forward flexion was limited to 30 degrees as was his 
active abduction.  The July 1992 entry said that the veteran 
had a permanently disabling left shoulder condition.  Thus, 
the evidence from March 1990 to July 1992 demonstrates an 
increase in disability beyond that present at the time of 
surgery.  

The treatment records do not reflect further treatment for 
the veteran's left shoulder in that no additional attempts at 
surgery were considered.  The veteran was noted to 
continually complain of pain and limitations related to his 
left shoulder.

The VA examiner who provided opinions in November 1997 and 
June 2001 clearly stated that the veteran had additional 
disability involving the left shoulder.  He said that the 
veteran experienced a loss of an additional 20 degrees of 
motion in flexion, abduction, and rotation.  

The January 2005 VA examiner, without benefit of the 
veteran's prior records, found that the veteran had, at most, 
70 degrees of flexion of the left arm when the veteran used 
to his right arm to assist.  The examiner failed to address 
the relationship of the limitation of range of motion to the 
veteran's surgery; however, given the statements from the 
prior examiner, the Board finds that the limitation can be 
attributed to the surgery as a long-term residual and the 
decision to not repair the torn rotator cuff.

In assessing the veteran's range of motion, he has 
demonstrated objective symptoms of pain, both with and 
without use of his left arm as documented through years of 
outpatient treatment records.  He has also demonstrated that 
his range of motion is limited by pain and that he is unable 
to maintain flexion against resistance as reported in the 
January 2005 examination report.  He experiences fatigability 
and weakness in his left shoulder.  In short, the veteran's 
symptoms after surgery have been such that they warrant the 
assignment of a 30 percent rating under Diagnostic Code 5201 
for the minor shoulder even though the exact requirements are 
not met entirely.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (2004).

This disability rating is in addition to the rating provided 
for the under Diagnostic Code 7804 and represents an 
assessment of the orthopedic component of the veteran's 
disability.  The Board notes that the veteran's overall 
disability rating is to be determined after application of 
38 C.F.R. §§ 3.322(a), 4.22.  Consequently, given the 
impairment as described above prior to surgery, which was 
tantamount to limitation of motion to the shoulder level, the 
Board finds that the current rating of 30 percent must be 
reduced by the 20 percent level that existed prior to the 
March 1990 surgery.  Diagnostic Code 5201.  Consequently, a 
10 percent rating separate from the 10 percent rating awarded 
for scarring is warranted from July 30, 1992.  Fenderson, 
supra.  

The veteran's disability was rated by the RO under Diagnostic 
Code 7804 pertaining to evaluation of superficial scars.  The 
veteran's disability has been rated as 10 percent disabling 
under Diagnostic Code 7804.

As noted above, the veteran's case was remanded in June 2003 
for consideration of a change in the criteria used to rate 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The changes were effective from 
August 30, 2002.  

Under the prior regulations, a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118 (2002).  A 10 percent rating is the maximum 
rating available for Diagnostic Code 7804.  As such a higher 
rating may only be considered through the application of 
another diagnostic code.

In reviewing the criteria in effect prior to August 30, 2002, 
there is no basis to grant a higher rating.  The veteran does 
not have disfiguring scars of the head, face or neck, or 
scars involving third degree burns for consideration of 
disability ratings under Diagnostic Codes 7800 and 7801, 
respectively.  Moreover, a rating under Diagnostic Code 7805, 
for limitation of function of the part affected is not 
warranted.  It has been made clear by medical evidence of 
record that the scar does not cause any limitation of 
function.  Additionally, the Board has awarded a rating 
separate from the rating for the scar that accounts for the 
limitation of function of the part affected, in this case, 
the shoulder.  Consequently, a higher rating based on the 
same limitations may not be awarded.  38 C.F.R. § 4.14.  

In short, there is no basis for a higher rating for the 
veteran's scar disability under the prior criteria.  

In regard to the amended criteria, Diagnostic Code 7804 still 
provides for a maximum 10 percent rating where the scar is 
superficial, painful on examination.  38 C.F.R. § 4.118 
(2004).  

Other skin disability diagnostic codes are not for 
application in this instance.  As previously noted, the 
veteran does not suffer from disfiguring scars of the head, 
face, or neck to warrant consideration of a higher rating 
under Diagnostic Code 7800.  Further, the veteran's scar is 
not deep and does not cause a limitation of motion, or 
represent an area exceeding 12 square inches or 77 square 
centimeters to warrant a 20 percent rating under Diagnostic 
Code 7801.  38 C.F.R. § 4.118 (2004).  

The evidence of record clearly establishes the veteran's scar 
on his left shoulder.  Further, the scar has always been 
described as superficial, with no attachment to the 
underlying tissue.  Finally, the scar was measured at the 
time of the January 2005 VA examination as 4-inches by 1/2-
inch.  A measurement that clearly does not result in a 
disability of 12 square inches.  Moreover, the January 2005 
VA examiner repeatedly noted that the veteran had no 
limitations as result of the surgical scar.

Finally, Diagnostic Code 7805 remained unchanged from the 
prior version.  The previous discussion has already found the 
veteran's limitation of function to be addressed in the 
discussion of the orthopedic disability.  

Accordingly, there is no basis to assign a higher rating for 
the veteran's disability under the amended skin criteria.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 10 percent for limitation of function of 
the left shoulder (30 minus 20) or a higher rating for the 
veteran's surgical scar of the left shoulder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), and 
the implementing regulations codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for disability compensation benefits 
under 38 U.S.C.A. § 1151 in July 1992.  The necessary 
information to complete his application for benefits is of 
record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

As noted, the veteran's claim was submitted in 1992, 
approximately eight years prior to the enactment of the VCAA.  
The veteran's claim was initially denied in June 1995, but he 
was later granted entitlement to disability compensation in 
February 1998.  Notice of the rating action was provided in 
March 1998.

The rating decision informed the veteran of the basis for the 
grant and the assignment of a 10 percent disability rating.  
The veteran submitted his notice of disagreement in February 
1999.  He was issued a SOC in January 2000 that again 
informed him of the basis for any denial of a higher rating, 
as well as provided him with the applicable regulations used 
to evaluate his disability rating.

The veteran's case was remanded in March 2001 to allow for 
the RO to provide the veteran with the specific notice 
required by the VCAA.

The RO wrote to the veteran in May 2001.  The veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating.  He was asked to identify sources of 
evidence the RO could obtain.  The veteran was further 
informed of what evidence the RO still needed from him and 
what he should do to help with his claim.  The veteran was 
informed that a new opinion was requested from the 1997 VA 
examination.  The veteran was advised to submit his evidence 
as soon as possible.  

The Board remanded the veteran's case in July 2003.  The RO 
wrote to the veteran in April 2004 and provided additional 
notice regarding the evidence needed to substantiate a claim 
for a higher rating.  He was advised as to the best evidence 
he could submit in order to substantiate his claim.  He was 
also informed as to what evidence was previously developed.  
The letter clearly informed the veteran of what the RO's 
responsibility was to obtain evidence in the case and what 
the veteran should do to submit evidence.  The letter also 
informed the veteran that the RO would assist him in 
obtaining evidence that he identified.  Finally, the veteran 
was advised to submit his evidence as soon as possible. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of February 
1998 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The May 
2001 and April 2004 RO letters provided him with the notice 
necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of the RO, and advised him to submit his evidence 
to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded on two occasions to allow for additional development 
of his claim for a higher rating.  The veteran was then 
issued supplemental statements of the case (SSOC) that 
weighed the additional evidence in determining that it was 
not sufficient to establish entitlement to a higher rating.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus "cured the 
error in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA records and associated them 
with the claims file.  The veteran was afforded VA 
examinations to assess his claim of disability as aggravated 
by his March 1990 surgery.  His case was remanded in March 
2001 and July 2003 to allow for further development of his 
case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a rating in excess of 10 percent for post-
operative left shoulder scarring is denied.

Entitlement to a separate 10 percent rating for limitation of 
motion of the left shoulder with functional loss as secondary 
to surgery at a VA facility in March 1990 is granted from 
July 30, 1992, subject to the laws and regulations governing 
the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


